J-S43001-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: R.M.R, A MINOR            :   IN THE SUPERIOR COURT OF
                                              :        PENNSYLVANIA
                                              :
                                              :
APPEAL OF: C.M., FATHER                       :      No. 21 MDA 2016

          Appeal from the Dispositional Order December 11, 1015
            In the Court of Common Pleas of Lancaster County
           Juvenile Division at No(s): CP-36-DP-0000258-2015


BEFORE: GANTMAN, P.J., PANELLA, J., and JENKINS, J.

MEMORANDUM BY GANTMAN, P.J.:                           FILED JUNE 27, 2016

      Appellant, C.M. (“Father”), appeals from the order entered in the

Lancaster County Court of Common Pleas, which adjudicated his minor

daughter, R.M.R. (“Child”), dependent, approved a child permanency plan

with the primary goal set as adoption, and suspended Father’s visitation with

Child. We affirm.

      The juvenile court’s opinion sets forth the relevant facts and

procedural history of this case as follows:

         On November 20, 2015, the Lancaster County Children and
         Youth Social Services Agency (“[CYS]”) received reports
         that Mother had given birth to her third child, R.M.[R].
         [On November 23, 2015, CYS filed a petition for
         dependency and motion for the finding of aggravated
         circumstances.] Both Mother and Father have history with
         children services agencies.      As of December 8, 2015,
         Father had fathered at least twelve children, only one of
         [whom] was in his care.          Father previously had his
         parental rights involuntarily terminated as to another child
         in Lancaster County. At the time of the hearing, Mother
         had given birth to three children, none of whom were in
J-S43001-16


        her legal or physical custody. Mother also previously had
        her parental rights involuntarily terminated as to another
        child in Montgomery County, Pennsylvania. Neither Mother
        nor Father had completed a child permanency plan for
        reunification, despite having been afford[ed] plans and
        provided services. Based on the family’s history, [CYS]
        took emergency custody of the newborn and placed her in
        [a CYS] approved resource home. [CYS] filed a Petition for
        Dependency and a Motion for Finding of Aggravated
        Circumstances based on Mother’s…prior involuntary
        termination of [her] parental rights [to another child].

        The Shelter Care hearing was held on November 24, 2015.
        Both parents were present and indicated through their
        respective attorneys that they wished to waive the shelter
        care hearing without admitting any of the allegations set
        forth in the petition for dependency and without prejudice.
        The [c]ourt granted temporary legal and physical custody
        of the Child to [CYS]. Given the age of the [C]hild, the
        [c]ourt granted parents supervised, one-hour weekly visits
        at [CYS] pending the Adjudication/Disposition hearing.

        The Adjudication/Disposition hearing was held on
        December 8, 2015. [CYS] presented the testimony of the
        caseworker….      Father was present, represented by
        counsel, and testified on his own behalf. Mother was also
        present, represented by counsel, and testified on her own
        behalf.   The [c]ourt found [CYS] presented clear and
        convincing evidence establishing that the parental rights of
        the parent have been involuntarily terminated with respect
        to another child of the parent, proven as to Mother and
        Father, and found that aggravated circumstances existed
        as to both Mother and Father.              An Aggravated
        Circumstances Order was issued on December 8, 2015.
        The [c]ourt also found that the [C]hild was without the
        proper care or control necessary for her physical, mental,
        and emotional health, or morals and adjudicated her
        dependent. The [c]ourt issued an Order of Adjudication
        and Disposition on December 8, 2015, which approved a
        child permanency plan with no goals from reunification
        with parents and the primary placement goal set as
        adoption. Parents are appealing that Order.

(Juvenile Court Opinion, filed February 1, 2016, at 1-3) (citations to record

                                    -2-
J-S43001-16


and footnotes omitted). On January 5, 2016, Father filed a timely notice of

appeal and a concise statement of errors complained of on appeal per

Pa.R.A.P. 1925(a)(2)(i).

      Father raises the following issues on appeal:

         DID THE TRIAL COURT ABUSE ITS DISCRETION BY
         FINDING THE AGENCY MET ITS BURDEN TO FIND CHILD
         DEPENDENT WHEN FATHER TESTIFIED CONCERNING HIS
         STEADY INCOME, STEADY HOUSING, AND TREATMENT
         PROGRAMS HE COMPLETED IN THE PAST THAT
         ADDRESSED THE AGENCY’S CURRENT CONCERNS?

         DID THE TRIAL COURT ABUSE ITS DISCRETION BY
         APPROVING A CHILD PERMANENCY PLAN THAT FAILS TO
         PROVIDE ANY GOALS FOR REUNIFICATION WITH FATHER
         WHEN FATHER TESTIFIED CONCERNING HIS STEADY
         INCOME, STEADY HOUSING, AND TREATMENT PROGRAMS
         HE COMPLETED IN THE PAST THAT ADDRESSED THE
         AGENCY’S CURRENT CONCERNS?

         DID THE TRIAL COURT ABUSE ITS DISCRETION BY
         FINDING IT WAS NOT IN CHILD’S BEST INTEREST TO
         CONTINUE VISITATION BETWEEN FATHER AND CHILD
         WHEN FATHER TESTIFIED CONCERNING HIS STEADY
         INCOME, STEADY HOUSING, AND TREATMENT PROGRAMS
         HE COMPLETED IN THE PAST THAT ADDRESSED THE
         AGENCY’S CURRENT CONCERNS?

(Father’s brief at 7).

      For purposes of disposition, we combine Father’s issues.         Father

argues CYS failed to prove by clear and convincing evidence that Child was

dependent because Father has completed all CYS programs, has maintained

gainful employment, has a home large enough to accommodate Child, and

cared for Child in the hospital after her birth without concern raised by CYS.

Father also claims Child should not have been found dependent based on

                                    -3-
J-S43001-16


Father’s prior involuntary termination of parental rights for another child

because the termination occurred outside of the three-year statutory period

within   which   a   subsequent   child   must    be   adjudicated   dependent.

Alternatively, Father avers that if Child is dependent, CYS failed to prove it

was clearly necessary to remove Child from Father’s custody because he had

not been offered any services since 2011, and is willing to complete any

treatment or goals necessary to reunite with Child. Father insists his actions

warrant a child permanency plan with a primary goal of reunification

because CYS failed to provide adequate services to Father, hospital staff did

not raise concerns about Father’s care of Child, and Father has a steady

income and appropriate housing for her.          Father asserts that if a child

permanency plan has a goal of reunification, the grave threat standard must

be applied in the court’s denial of visitation with Child. In this case, Father

maintains CYS did not meet the standard because it failed to prove he had

ongoing mental health issues that posed such a threat to Child. Conversely,

Father maintains that if a child permanency plan with the goal of adoption is

appropriate, his continued visitation with Child is in her best interest because

Father has an emotional relationship with Child based on his willingness to

reunite with her and because CYS failed to prove otherwise.

      Our standard and scope of review from an adjudication of dependency

is as follows:

         The standard of review which this Court employs in cases
         of dependency is broad. However, the scope of review is

                                     -4-
J-S43001-16


         limited in a fundamental manner by our inability to nullify
         the fact-finding of the [trial] court.    We accord great
         weight to this function of the hearing [court] because [it]
         is in the position to observe and rule upon the credibility of
         the witnesses and the parties who appear before [it].
         Relying upon [the court’s] unique posture, we will not
         overrule [its] findings if they are supported by competent
         evidence.

In re E.B., 898 A.2d 1108, 1112 (Pa.Super. 2006) (quoting In re D.A., 801

A.2d 614, 617-18 (Pa.Super. 2002) (en banc)). The Juvenile Act defines a

dependent child, in pertinent part, as follows:

         § 6302. Definitions

                                  *    *    *

         “Dependent child.” A child who:

         (1) is without proper parental care or control,
         subsistence, education as required by law, or other care or
         control necessary for [her] physical, mental, or emotional
         health, or morals. A determination that there is a lack of
         proper parental care or control may be based upon
         evidence of conduct by the parent, guardian or other
         custodian that places the health, safety or welfare of the
         child at risk, including evidence of the parent’s, guardian’s
         or other custodian’s use of alcohol or a controlled
         substance that places the health, safety or welfare of the
         child at risk[.]

                                  *    *    *

         (10) is born to a parent whose parental rights with regard
         to another child have been involuntarily terminated under
         23 Pa.C.S. § 2511 (relating to grounds for involuntary
         termination) within three years immediately preceding the
         date of birth of the child and conduct of the parent poses a
         risk to the health, safety or welfare of the child.

42 Pa.C.S.A. § 6302(1), (10). A court may adjudicate a child as dependent


                                      -5-
J-S43001-16


if the child meets the statutory definition by clear and convincing evidence.

E.B., supra. Additionally, “[a] finding of dependency can be made based on

prognostic evidence and such evidence is sufficient to meet the strict burden

of proof necessary to declare a child dependent.” In re R.W.J., 826 A.2d

10, 14 (Pa.Super. 2003).    “The court must make a comprehensive inquiry

into whether proper parental care is immediately available or what type of

care [father] could provide in the future.” Id.

         If the court finds that the child is dependent, then the
         court may make an appropriate disposition of the child to
         protect the child’s physical, mental and moral welfare,
         including allowing the child to remain with the parents
         subject to supervision, transferring temporary legal
         custody to a relative or a private or public agency, or
         transferring custody to the juvenile court of another state.

E.B., supra at 1112.

      Upon a finding of dependency, the court must focus on the child’s best

interests and order a disposition best suited to the child’s safety and well-

being. In re S.B., 943 A.2d 973 (Pa.Super. 2008); In re L.C., II, 900 A.2d

378, 381 (Pa.Super. 2006) (citing 42 Pa.C.S.A. §§ 6341(a), 6341(c),

6351(a)); 42 Pa.C.S.A. § 6351(g)). The court may not separate the child

from her parent unless it finds that the separation is clearly necessary. In

re G.T., 845 A.2d 870 (Pa.Super. 2004). Such necessity is implicated where

the child’s welfare, safety, or health demands she be taken from her parent’s

custody. Id.; In re R.W.J., supra; 42 Pa.C.S.A. §§ 6301(b), 6351(b).

      Aggravated   circumstances    may    be     alleged   during   dependency


                                     -6-
J-S43001-16


proceedings    where   “[t]he   parental    rights   of   the   parent   have   been

involuntarily terminated with respect to a child of the parent.” 42 Pa.C.S.A.

§ 6302.

          If the county agency or the child’s attorney alleges the
          existence of aggravated circumstances and the court
          determines that the child is dependent, the court shall also
          determine if aggravated circumstances exist. If the court
          finds from clear and convincing evidence that aggravated
          circumstances    exist,    the   court   shall   determine
          whether…reasonable efforts to prevent or eliminate the
          need for removing the child from the home or to preserve
          and reunify the family shall be made or continue to be
          made and schedule a [permanency] hearing as required in
          section 6351(e)(3) (relating to disposition of dependent
          child).

42 Pa.C.S.A. § 6341(c.1).       See also 42 Pa.C.S.A. § 6351(e)(2).             The

existence of aggravated circumstances militates against returning the

dependent child to her parents. In re A.H., 763 A.2d 873, 878 (Pa.Super.

2000).

     Section 6351(f) provides in relevant part as follows:

          § 6351. Disposition of dependent child

                                   *    *     *

             (f) Matters to be determined at permanency
          hearing.—At each permanency hearing, a court shall
          determine all of the following:

                                   *    *     *

             (9) if the child has been in placement for at least 15 of
          the last 22 months or the court has determined that
          aggravated circumstances exist and that reasonable efforts
          to prevent or eliminate the need to remove the child from
          the home or to preserve and reunify the family need not

                                       -7-
J-S43001-16


         be made or continue to be made, determine whether the
         county agency has filed or sought to join a petition to
         terminate parental rights and to identify, recruit, process
         and approve a qualified family to adopt the child….

                                  *    *    *

42 Pa.C.S.A. § 6351(f)(9).

      Additionally, in reviewing an order suspending visitation, our standard

of review is as follows:

         The polestar and paramount concern in evaluating parental
         visitation, in dependency as well as non-dependency
         situations, is the best interests and welfare of the children.
         Once a child is adjudicated dependent, the issues of
         custody and continuation of foster care are determined
         according to a child’s best interests. Thus, it has been said
         that the sole concerns of a court called upon to enforce a
         parent’s right of visitation are the welfare and best
         interests of the child.

         However, because of the constitutionally protected liberty
         interest parents have to such visitation, parental visitation
         is usually not denied or limited unless visitation with the
         parent poses a grave threat to the child. In fact:

            It has long been the law in this Commonwealth that
            only when the evidence clearly shows that [parents]
            are unfit to associate with [their] children should
            [they] be denied the right to see them. …

         In dependency cases such as this, the standard against
         which visitation is measured also depends upon the goal
         mandated in the family service plan. Where, as here,
         reunification still remains the goal of the family service
         plan, visitation will not be denied or reduced unless it
         poses a grave threat. If, however, the goal is no longer
         reunification of the family, then visitation may be limited
         or denied if it is in the best interests of the child or
         children. The “best interests” standard, in this context, is
         less protective of parents’ visitation rights than the “grave
         threat” standard.

                                      -8-
J-S43001-16



In re C.J., 729 A.2d 89, 94-96 (Pa.Super. 1999) (internal citations and

footnote omitted).   “[S]o as not to usurp the role of the lower court as

factfinder, we will affirm only if the evidence is such that no two reasonable

people could disagree that the grave threat standard has been met.” In re

B.G., 774 A.2d 757, 762 n.5 (Pa.Super. 2001).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Jay J.

Hoberg, we conclude Father’s issues merit no relief.     The juvenile court’s

opinion comprehensively discusses and properly disposes of the questions

presented. (See Juvenile Court Opinion at 3-12) (finding: (1) Father was

treated for depression in 1980’s but has not participated in treatment since

1989; Father took some parenting and domestic violence classes in late

1990’s and completed alcohol treatment program in 2001 but testified that

he still drinks alcohol occasionally; Father recently was unemployed for

period of six years due to his ex-wife’s illness, his caring for her, and her

death; Father was involved in domestic violence incident shortly after taking

most recent domestic violence course in 2004; Father has not had stable

living situation, as he has moved on numerous occasions and currently lives

with Mother and his son/brother from Father’s incestuous relationship with

his own mother; Father’s testimony regarding his participation in treatment

was not credible; moreover, regardless of whether Father completed

treatment, he did not address CYS’ concerns regarding inappropriate

                                    -9-
J-S43001-16


caretakers and lack of appropriate supervision for his children, as well as

Father’s mental health and substance abuse; Father has history of allowing

inappropriate individuals to supervise his children or otherwise have access

to them, including individual who sexually abused one of Father’s children;

neither parent has made visible progress toward alleviating concerns which

necessitated removal of other children from their care; court cannot return

Child to Mother and Father without jeopardizing Child’s safety due to family

history of sexual abuse and inappropriate relationships, untreated mental

health of both parents, statutory finding of aggravated circumstances

against both parents, lack of response to remedial efforts taken by CYS, and

current lack of realistic remedial services; CYS presented clear and

convincing evidence that neither parent is able to parent Child; thus, Child is

dependent; (2) CYS caseworker testified credibly; testimony of Father was

not persuasive and was vague in specifics of past treatment; majority of

Father’s treatment was too far in past to address current concerns of CYS;

Father has not completed plan for reunification with any of his children; out

of Father’s twelve children, only two were ever in his care, and CYS was

involved with both; since Father’s last participation in mental health

treatment, he has twice been indicated as perpetrator of sexual abuse by

omission, has had his parental rights involuntarily terminated to another

child, has had incestuous relationship with his own mother resulting in birth

of four children, moved to new residence on numerous occasions, went


                                    - 10 -
J-S43001-16


through six-year period of unemployment, and continued to use alcohol

despite history of alcohol abuse; Father refused to accept responsibility for

sexual abuse of his child and admitted he remained in contact with at least

one indicator of abuse; given family history, sexual abuse of Father’s other

child, and lack of remedial actions taken by Mother or Father regarding

abuse and mental health issues, it was not in Child’s best interest to be

reunified with Mother or Father; thus, child permanency plan with primary

goal set as adoption was approved; (3) record is clear Mother and Father

have extensive mental health and parenting issues, which justified goal of

adoption based on concern for safety of Child if placed in custody of either

parent; to that end, court suspended all visitation; Father’s denial of need

for mental health services does not bode well for Child’s safety; decision to

suspend visitation was appropriate).1 Accordingly, we affirm on the basis of

the juvenile court’s opinion.

      Order affirmed.




1
  With respect to Father’s claim of a limited statutory look-back period of
three years, we observe Father’s reliance on the specific definition of
dependency is inapposite. Although his claim implicates the definition of
dependency, found in 42 Pa.C.S.A. § 6302, the specific subsection on which
he relies does not apply to this case. The juvenile court was not precluded
from finding dependency pursuant to 42 Pa.C.S.A. § 6302(1) (defining
“Dependent Child” to include determination that conduct of parent “places
the health, safety or welfare of the child at risk”). Accordingly, under
subsection (1), the juvenile court’s finding was not limited to a statutory
look-back period and the finding of dependency was appropriate.
                                   - 11 -
J-S43001-16



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 6/27/2016




                          - 12 -
                                                                                     Circulated 06/06/2016 03:53 PM



____       THE COURT OF COMMON PLEAS_OF LANCASTER COUNTY, PENNSYLVANIA
                             JUVENILE COURT DIVISION


       INRE:
                                                                          No. CP-36-DP-0000258-2015
                                                                                                      r
                                                                                                      )>      ~
                                                                                                      z(")    ~
                                                                                                              _,,
                                                                                                      ~       l""1
                                                                                                      -I      a,
                                                  OPINION SUR APPEAL                                  rri         I   O
                                                                                                       ;:;o   -       "Tl

                On December 8, 2015, the Court issued an Order of Adjudication and Disposi~n
                                                                                          c
                                                                                                              5c
                                                                                                              -
                                                                                                                 g
                                                                                                                 c
                         /)            ()     (        .                                               %      -       ::0
       adjudicating ·    \"\ .   ff\ , '" ,       ~)                                         1
                                                                                                 as ~epemlent~
                                                                                                    ..  -.a
                                                                                                 .     :-0
       child, approved a child permanency plan (CPP) with the primary goal set as adoption,~d

       suspended visitation for birth mother,              E.. e. (~o~)                ') and birth father,

                                                  ). The Court also issued an Aggravated Circumstances Order

       finding that.aggravated circumstances exist as to both parents.

                On January 5, 2016, Father filed Notice of Appeal of the December 8, 2015, Order of

       Adjudication and Disposition. That same day, Mother also filed Notice of Appeal of the

       December 8, 2015, Order of Adjudication and Disposition. Parents assert the same three issues in

       their respective 1925(b) statements. First, Parents argue the Court erred in finding          aulA to be a
       dependent child. Second, Parents argue the Court erred in approving a Child Permanency Plan

       without goals for reunification for parents. Third, Parents argue the Court erred in suspending all

       visitation between the Child and Parents. Neither Mother nor Father are appealing the finding of

       aggravated circumstances against them.

                On November 20, 2015, the Lancaster County Children and Youth Social Services

       Agency (hereinafter "the Agency") received reports that Mother had given birth to her third

       child,   KfJ\. ~· Both Mother    and Father have history with children services agencies. As of




                                                                                                                      l
December 8, 2015, Fa~h_er had fathered at least twelve children, only one of which was in his

care. 1 Father previously had his parental rights involuntarily terminated as to another child in

~ancaster County. See Petitioner's Exhibit No. 2, 12/8/15. At the time of the hearing, Mother had

given birth to three children, none of whom were in her legal or physical custody. Mother also

previously had her parental rights involuntarily terminated as to another child in Montgomery

County, Pennsylvania. See Petitioner's Exhibit No. 1, 12/8/15. Neither Mother nor Father had

completed a child permanency plan for reunification, despite having been afford plans and

provided services. Based on the family's history, the Agency took emergency custody of the

newborn and placed her in an Agency approved resource home. N.T. 12/8/15, 3. The Agency

filed a Petition for Dependency and a Motion for Finding of Aggravated Circumstances based on

Mother's and Father's prior involuntary termination of their parental rights.

           The Shelter Care hearing was held on November 24, 2015. Both parents were present and

indicated through their respective attorneys that they wished to waive the shelter care hearing

without admitting any of the allegations set forth in the petition for dependency and without

prejudice. The Court granted temporary legal and physical custody of the Child to the Agency.

Given the age of the child, the Court granted parents supervised, one-hour weekly visits at the

Agency pending the Adjudication/Disposition hearing.

            The Adjudication/Disposition hearing was held on December 8, 2015. The Agency

presented the testimony of the caseworker, Alexis Palmer. Father was present, represented by

1   Father's first four children were through an incestuous relationship with his mother,         . Three of the four
            children died in infancy. The surviving child; S-~ 1, was in and out of the Agency care until his 1s1h
            birthday, when he aged out and returned to Father's home N.T. 12/8/15 at 11-12. The caseworker testified
            that Father did not have names, locations, or birth dates for children five through eight. Id. at 10. Father's
            ninth child,  G.      was in the custody of her mother. Father reported to have occasional contact with
             Gt,      but has never actually seen her face-to-face, paid child support, or parent ~ . s. Id. at 10. Father's
            eleventh child, A,, was periodically in Father's care. The Agency was providing services toward
            reunification until Father was indicated as a perpetrator of sexual abuse by omission as to A , . Father was
            not given a plan for reunification and his parental rights were involuntarily terminated on May 27, 2011.
            See Petitioner's Exhibit No. 3, 12/8/15.


                                                                                                                           2
counsel, and testified on his own.behalf. Mother was_also_present, represented by counsel, and

testified on her own behalf. The Court found the Agency presented clear and convincing

evidence establishing that the parental rights of the parent have been involuntarily terminated

with respect to another child of the parent, proven as to Mother and Father, and found that

aggravated circumstances existed as to both Mother and Father. See Petitioner's Exhibit No. 1 &

3. An Aggravated Circumstances Order was issued on December 8, 2015. The Court also found

that the child was without the proper care or control necessary for her physical, mental, and

emotional health, or morals and adjudicated her dependent. The Court issued an Order of

Adjudication and Disposition on December 8, 2015, which approved a child permanency plan

with no goals from reunification with parents and the primary placement goal set as adoption.

Parents are appealing that Order.

        Both Father and Mother argue the Court erred in finding the Child dependent. Father

argues the Court erred in finding   °'\ \~
                                    1        to be dependent when Father testified he had previously

completed mental health treatment, drug and alcohol treatment, a parenting class, anger

management treatment, domestic violence treatment, he had stable housing, and he had steady

income to provide for   Ch 1 ldti needs.   The Court finds that the evidence presented on the record,

including Father's own testimony, does not support Father's assertion.

        Father testified he participated in mental health counseling and medicinal management

 from 1981-1989. Father stated he quit attending because he had his depression under control and

 no longer needed mental health counseling. N.T. 12/8/15 at 24. Father has not participated in any

 mental health treatment since 1989. Father testified that since his involvement with the Agency

 in his role as a parent, Father has not received any type of mental health treatment. Id.   at 24~25.
 Father testified that he previously had an alcohol issue, but that he attended treatment for 12




                                                                                                         3
weeks in 2001 and graduated from tha_!_p!_~gram. He stated he will occasionally attend meetings,

but often cannot due to his work schedule. Id. at 27. In response to the question of how long

Father has remained sober, Father testified, "I haven't- I drink on special occasions, New Years,

Christmas, I have one or two, which anybody does. But constantly being called a drunk, that's

not me because if I was a drunk I would not keep a steady job. I would get lazy, not get up for

work and not have nothing to show for in life." Id. at 28, lines 6-11.

        Father testified that he works for A&A Waste "off and on", and stated he was "off' for a

period of six years recently, due of his late wife's health and medical issues. He testified he

started working again full-time after his wife died in November 2014. Father stated that he often

works fourteen-hour days at least three days a week. Id. at 25.

        Father testified that he participated in anger management and parenting in the late 1990s.

Id. at 27. Father further testified he took a domestic violence class in the late 1990s and in 2004.

Id. at 27, 29. It is uncontested that Father was involved in a domestic violence incident shortly

after attending some domestic violence classes in 2004 and has not taken any domestic violence

classes since. Id. at 29. Father testified he has, and has had, stable housing. Father admitted he

has only been living at his current address since June 2015. Id. at 26. Before that, he lived with

his aunt for two years. No evidence was present as to where Father resided before that. He

currently lives with Mother and his son/brother.: S,.) from his incestuous relationship with his

Mother. Id.

        Father did not offer any evidence aside from his testimony that he participated in

treatment. The Court did not find his testimony to be credible or persuasive. Even if the Court

accepted Father's assertion that he has successfully completed treatment in those areas, Father

has still not addressed all the Agency's continued concerns. Concerns were for inappropriate




                                                                                                       4
caretakers, lack of aP.P.ro2riate su~rvision,     Father's mental health, drug use, parenting and the

child's emotional wellbeing. Father has a history of allowing inappropriate individuals access to

his children and lack of appropriate supervision of his children. The Agency continues to have

concerns over Father's ability to protect his children due to the ongoing sexual abuse of the two

children who were in his care. Father was twice indicated a perpetrator of abuse by omission for

his daughter,    A ~ . Father   allowed an indicated perpetrator of sexual abuse to reside in his home.

That individual was also indicated as a perpetrator of sexual abuse against.       A.       Id. at 12. In

response to questions about Father being indicated as a perpetrator by omission for not protecting

his child, Father testified, "How can I work and protect her? That's what my wife was supposed

to be there for." Id. at 31, lines 15-16.

          Additionally, Father left.   ·A.   in the care of ~,) who has significant delays in mental

development and has been diagnosed with paranoid schizophrenia. Id. at 13. Father allowed his

mother,          who was also the mother of four of his children, to sleep in the same bed with
                                                                            Fa.~s n,otlw'"
 5 1   and ~ , into their teenage years. It was reported that sometimes A             would be naked
                                                                              '-n\4.\15, l'ICl1w        .
sleeping in the same bed with the children. There were also concerns that f\             ta~ght    A, . to
masturbate, which.     A,   was doing at school. Id. at 12. Father testified he still remains in contact

with his mother, despite the abuse and prior PF As. Id. at 30, 32.

          Mother also argues the Court erred in finding the child to be dependent because Mother

signed a Consent for Adoption for her second child after Mother realized she was not in a

position to parent that child. Now, Mother argues, circumstances have changed, she has housing

and stability, which put her in a position to parent this child. The Court also finds that the record

does not support Mother's assertions.




                                                                                                             5
---------=D---=ur=--=i=n,g
                      Mother's :Qregnancy with her first child, the Montgomery County Agency had

                 concerns regarding Mother's lack of prenatal care, mental health and drug and alcohol issues.

                 Mother asserted the lack of prenatal care for that child was the result of Mother's lack of

                 knowledge of her pregnancy because she showed no symptoms. N.T. 12/8/15 at 38. Since

                 Mother's termination of parental rights to her second daughter, Mother has attended a basic child

                 care classes.' See Mother's Exhibit No. 1, 12/8/15. While Mother has rectified issues of prenatal

                 care, Mother's second child was placed because the hospital reported concerns for the child's

                 safety and Mother's threats to harm herself. Based on the evidence presented, these Family

                 Nurturing classes did not address any of Mother's previous mental health issues including

                 suicidal ideations during her past pregnancies. Therefore, while Mother may have rectified the

                 Agency's concerns that her children were not receiving proper prenatal care, it does not rebut the

                  Agency's evidence that Mother's current circumstances remain inappropriate for.Otd!.

                            The Court believes because of the history of sexual abuse and inappropriate relationships,

                  the untreated mental health of both parents, the statutory finding of aggravate circumstances

                  against both Mother and Father, the lack ofresponse to remedial efforts taken by the Agency,

                  and the current lack of realistic remedial services, the Court cannot return this child to Mother

                  and Father without jeopardizing her safety, protection, physical, mental and moral welfare.

                             It is clear, for both Mother and Father, that many of the Agency's valid and continuous

                  concerns have still not been properly addressed. Despite their arguments otherwise, there is no

                  visible progress made by either parent toward alleviating the Agency's initial concerns. This is


                  2   Mother presented a certificate for Family Nurturing, and educational and support program for parents, which she
                             attended from August 18, 2015, through November 3, 2015, and completed the necessary 20 hours of
                             instruction. She also presented a letter from Cherilyn Reynolds CRNP from SouthEast Lancaster Health
                             Services, Inc., attesting to Mother's treatment ofcare throughout her entire pregnancy. Finally, Mother
                             presented a letter from Terri Hershey, a client advocate from A Woman's Concern attesting that Mother
                             participated in five parenting education classes through A Woman's Concern, not only during her last
                             pregnancy, but also her previous pregnancy. See collectively, Mother's Exhibit No. I, 12/8/15.


                                                                                                                                        6
·--------not-a-situation-where_one_parentis_appropri.a.teJ_The..Age.llQy_P-resented clear and convincing

                   evidence that neither parent is able to parent   Cl\\ Id-. The   Court did not find the testimony of

                   Mother and Father compelling. They have not appropriately addressed all of the Agency's prior

                   concerns which necessitated removal of their other children from their care. Neither parent was

                   satisfactorily able to show they could be trusted to ensure the safety of this child or were able to

                   parent this child. The evidence is both clear and convincing that :Ck ii A is dependent and that

                   finding otherwise would place the health and safety of the child at risk.

                           Once 651 A. 2d 167

                   (Pa. Super. 1994). Permanency planning is a concept whereby children are not relegated to the

                   limbo of spending their childhood in foster homes, but instead, dedicated effort is made by the

                   court and the children's agency to rehabilitate and unite the family in a reasonable time, and

                   failing in this, to free the child for adoption. In re J.S. W ., at 1 70. The Superior Court has held

                   that providing no plan for reunification can be an appropriate decision, depending on the factual

                   circumstances. In re R.T., C.A.. K.A., 778 A.2d 670 (Pa. Super. 2001).

                           In reaching its dispositional decision, this Court found the Agency caseworker to be

                   credible witness who provided independent, consistent, relevant, and persuasive testimony. The

                   Court did not find the testimony of Father or Mother to be persuasive. Father was vague as to

                   any specifics of his past treatment and offered no further evidence. Further, Mother provided no

                   compelling reason why she is more committed to Chi Id than she was her second child.

                           Parents argue that the Court erred in its approval of the CPP with the primary goal set as

                   adoption. Father argues the Court erred in approving a Child Permanency Plan that fails to

                   provide any goals for reunification with Father when Father previously completed treatment




                                                                                                                           7
__________ Qrograms to address the Agency's concerns and testified he was willing to complete these

                  treatment program a second time to address the Agency's current concerns and provide him the

                  necessary skills to parent Chi\!.. Father also asserts that he plans on maintaining his current

                  housing and income.

                         The Court has fully address Father's claims of prior treatment in the previous section. As

                  stated above, Father's argument that he previously completed all the necessary treatment

                  programs is not supported by the record. Father testified that he participated in mental health

                  treatment in the 1 980s, attended a few parenting and domestic violence classes in the l 990s, and

                  completed a 12 week alcohol treatment program in 2001. The Court found that the majority of

                  Father's treatment was too far removed to support Father's assertion that his past treatment was

                  sufficient to address the Agency's concerns. It is uncontested that Father has never completed a

                  plan for reunification with any of his children. Moreover, out of Father's twelve children, only

                  two were ever in his care,   :S. · and t.\.   The Agency was involved with both children.

                          Since Father's last participation in mental health treatment, he has been twice indicated as

                  a perpetrator of sexual abuse by omission, has had his parental rights involuntarily terminated to

                  another child, has experience the death of his wife, has moved on numerous occasions, has

                  continued to use alcohol despite his history with alcohol abuse, had an incestuous relationship

                  with his mother resulting in four children, and was unemployed for a period of at least six years.

                  Father continually allowed inappropriate individuals into his home and gave them unsupervised

                  access to his daughter.

                          Mother argues the Court erred in not approving a plan for reunification for Mother

                  because a finding aggravated circumstances does not preclude Mother from being given a plan.

                  Mother further argues that in the matter of her second child, which was also before this Court,




                                                                                                                       8
:   the_Courtfounclaggray:at.e_d_circ_umstances existed for Mother, but ordered a :R=lan~fi--=- or"-------------

    reunification despite that finding. Mother erroneously believes that since the Court was willing to

    afford Mother the opportunity for reunification, it is thereafter compelled to provide Mother with

    a plan. The trail court has discretion in determining that reunification is not appropriate and is

    not in the child's best interest. See In Re R.J. T., 9 A.3d at 1190.

               During Mother's prior involvement with the Agency and with this Court, aggravated

    circumstances were found to exist as to Mother based on Mother's previous involuntary

    termination of parental rights in Montgomery County. Even so, this Court approved a plan for

    reunification with objectives for Mother on March 2, 2014. Her goals included a mental health

    goal, a crime-free goal, a parenting goal, an income goal, a housing goal, and a commitment

    goal. Id. at 7. At the time of her second child's birth, Mother was homeless. Two months later,

    when the Court approved the plan for reunification, Mother was residing with Father. The

    Agency informed Mother that based on Father's previous involvement with the Agency, it would

    not be appropriate housing for her child. The caseworker testified that Mother indicated she had

    no intention of separating from Father at that time. Id. On March 31, 2014, Mother contacted the

    Agency and signed consents for adoption for her second child, voluntarily terminating her

    parental rights. Id. at 8. She has never parented any of her children and has never completed a

     plan for reunification. In fact, Mother has not made progress in any of the goal areas on her

     previous CPP.

                Neither Mother3 nor Father have addressed the mental health portions of their previous

     plans. Both parents were provided with help and services. Mother chose not to work on either of



     3   Mother admitted she had mental health goals on both plans but just never worked on the mental health portion of
                either of her plans. She testified that she was supposed to have an intake for mental health treatment the
                same day as the hearing, but that she couldn't get to it. Mother's attorney indicated Mother scheduled her


                                                                                                                             9
_______   h_e_r
             Rlans. Mother remains unem2loy_ed'._She has failed to remain crime free. She was arrested for

          retail theft and will be on probation until February 8, 2018. Id. at 4. Mother argues she has stable

          housing. She currently lives and maintains a relationship with Father, even after the Agency

          informed Mother in 2014 that Father's presence in the home made the home inappropriate for

          her second child to be returned to her.

                  Father sporadically participated in elements of his plans, but most of that occurred two to

          three decades ago. Father continues to insist that it was not his responsibility to protect his

          daughter from the sexual abuse she suffered in his home, because he had a job at the time. He

          admitted to maintaining contact with at least one indicated perpetrator of abuse against his child

          and has a history of allowing inappropriate individuals unsupervised access to his children. He

          does not believe he needs mental health services because he received treatment for depression

          nearly 27 years ago. Father offered no evidence that he completed any domestic violence

          program, anger management classes, parenting classes, or sexual abuse perpetrator by omission

          counseling. The Court did not find Father's testimony that he participated in these treatment

          programs "sometime in the late 1990s" to be particularly relevant or persuasive.

                  The Court cannot rely upon either Mother or Father to keep the child safe since both, at

          different times, have seriously threatened the well-being of their other children. This Court has

          grave concern regarding Father's failure to accept his responsibly in,          A    's sexual abuse. None

          of Father's therapy has been recent nor did any of it deal with the abuse of his child. Mother was

          previously diagnosed with bipolar disorder, schizoaffective disorder, depressive disorder NOS,

          and mild mental retardation. Id. at 4. She testified that she does not have any of these conditions

          and has never had a mental health evaluation in her adult life, despite it being a component on-

                  intake appointment at T. W. Ponessa in Lancaster for noon on December 8, 2015. The Court proceedings
                  for the morning were scheduled from 8:30AM to 12:00PM. The hearing was concluded at 12: I 9PM.




                                                                                                                         10
------her-CP-P-forJiedirstJw.iLc.hildren. Id. at 3 7. Mother was re~orted to have thoughts of suicide and

                 threatened to harm herself. Mother also refused to heed the Agency's warnings that Father's

                 presence in the home made her housing inappropriate for her child's return. Id. at 7.

                         Given the history of this family, the sexual abuse perpetrated against Father's other child,

                 and the fact that there have been no serious remedial actions taken by the family relative to

                 infliction of abuse or mental health treatment, the Court found that it was not in this Child's best

                 interest to be reunified with parents and approved the CPP with the primary goal set as adoption.

                 It is clearly not in Ou\ d's best interest to once again provide parents with access to the same

                 services they previously failed to accept and complete.

                         Having found d\ii. \l to be a dependent child, the Court must issue a disposition in the

                 best interest of the child. Ch.,\£\.'!> best interest requires that she live permanently in a loving

                 home where there exists no risk of abuse or harm from her birth parents. Ms. Palmer, the Agency

                 caseworker, testified that MA· is doing well in current resource home, which includes her half-

                 sister, .   .:t: • . .   ~'°   J Mother's   second child, was adopted by the resource family on May 14,

                 2015. Id. at 15; See Petitioner's Exhibit No. 2, 12/8/15. The child is in a suitable resource home

                 where she is doing well, is happy, and is safe from the abuse and threat of abuse Mother and

                 Father posed. Her home is a potential permanent resource for Ch,\ i.The Court finds this

                 placement appropriate. It is a safe, family-setting where all her needs are being met.

                         Given the Father's long history with the Agency, Mother's decision to continue residing

                · with Father, and neither parents' progress on addressing the Agency's continuing concerns,

                 Father and Mother cannot be trusted to provide a safe haven for this child within a reasonable

                 amount of time. Based on the record and for the reasons set out above, the Court finds that the




                                                                                                                        ll
 current disposition of no plan for reunification with parents and a primary goal for adoption is

 best suited to the safety, protection, and physical, mental and moral welfare of lWLJ.,

         Father's final 192S(b) issue argues the Court erred in suspending all visitation with

 Father when the Agency failed to prove that Father posed a grave threat to OuU or that

. visitation between Father and the Child is not in the best interest of the Child. Father again

 argues he previously completed treatment programs that addressed that Agency's current

 concerns with Father and the Agency failed to provide any evidence of concerns pertaining to

 Father' care of Child while in the hospital after Child was born. Mother argues the Court erred

 when it did not provide any visitation for Mother, but did not make a formal finding that Mother

 posed a grave risk to the child.

         Having determined that C~l6.·-~ primary goal should be adoption, the Court suspended

 visitation for both Mother and Father in furtherance and preparation of the child for adoption.

 While the Court did not make any formal finding that Mother and Father posed a grave risk to

 the child, the record is quite clear that they have extensive mental health and parenting issues

 that justify the Court's concern for the future safety of                              Based upon the totality of the record, and for the reasons sets forth in this Opinion, the

         Court's Order of Adjudication and Disposition dated December 8, 2015, should be affirmed.

                             The Clerk of Courts is directed to transmit the record to the Superior Court.

                                                                            BY THE COURT:


1 ·certify this document to be filed
in maed:.aon~tsr, ~6Jnty Office of
the Clerk of the Courts.
               ~\\\\\IIIIIU,11~                                   ~


,,._\.~.1~1t:~,
f1:     -/Jri
                                      ~~
                                      8
                                            .       ~      6          '
;,r..
 "\~"'~
  -     ,:
          ..
           ...
           ~~ ~
        ~,.,.,~:·"''"!-~"'
                -,
                                  •


                                           Jacquelyn E. Pfurs1ch
                                                                  .
               '""'""""''' ~                    Clerk of Courts

         Copies to:
         Catharine I. Roland, Esquire-Attorney for Appellant Mother
         Jeremy Montgomery, Esquire-Attorney for Appellant Father
         John E. Churchville, Esquire-Attorney for Agency
         Pamela J. Breneman, Esquire - Guardian ad Litem
         Children and Youth (2)




                                                                                                                          13